Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment submitted on December 30, 2020 in response to the Office action (OA) mailed on October 2, 2020 have been fully considered. 
In view of applicant’s amendment, the objection to claim 1 is withdrawn.
The art rejection of record is maintained.
   
Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yano et al. (US 2007/0054469 A1).

The pressure-sensitive adhesive (PSA) tape of claim 1 is interpreted as requiring following structure: a base material/intermediate layer/PSA layer. 

As to claim 1, Yano teaches a pressure-sensitive adhesive (PSA) sheet (PSA tape) for protecting semiconductor products (0002).  The PSA sheet of Yano comprise a base (base material layer), an intermediate layer, and a PSA layer in order (0017).

As to claim 1, the difference between the claimed invention and the prior art of Yano is that Yano is silent as to disclosing claimed property of the storage modulus of elasticity A (MPa) of the PSA layer, the thickness B (µm) of the intermediate layer, and the thickness C (µm) of the PSA layer, and the tack value D (N) of the PSA layer, satisfy the formula as recited in claim 1. 

However, it is reasonable to presume that the aforementioned property would inherently be present in the PSA sheet of Yano given that the PSA tapes of the claimed invention and Yano are identical or substantially identical.  The presently claimed invention does not set forth any specific composition and dimensions (thickness) of the PSA layer and the intermediate layer.   Moreover, the intermediate layer of Yano is formed of acrylic based polymer (0024) and has a thickness in the range of 50 µm or more and preferably 250 µm or less (0039).  It is submitted that the intermediate layer of prima facie case of either anticipation or obviousness is established.  See MPEP 2112.01 (I).  Given that the PSA tapes of the claimed invention and Yano are identical or substantially identical, absent any factual evidence on the record, it is reasonable to presume that the aforementioned property would inherently be present in the PSA tape of Yano.  Alternatively, the aforementioned property would obviously be present once the tape of Yano is provided. 

As to claim 2, Yano does not explicitly teach the property of the load value as recited in claim 2.  However, as set forth previously, given that the PSA tapes of the claimed invention and Yano are identical or substantially identical, absent any factual evidence on the record, it is reasonable to presume that the aforementioned property would inherently be present in the PSA tape of Yano.  Alternatively, the aforementioned property would obviously be present once the tape of Yano is provided. 



As to claim 4, the intermediate layer of Yano has a thickness in the range of 50 µm or more and preferably 250 µm or less (0039), which is within the claimed range of 50 µm to 500 µm.  

As to claim 5, Yano does not explicitly teach the tack value of the PSA layer of 0.05 N to 0.5 N as claimed.  However, as set forth previously (see claim 1), the PSA layers of Yano and applicant are identical or substantially identical.  As such, absent any factual evidence on the record, it is reasonable to presume that the aforementioned tack value would inherently be present in the PSA layer of Yano.  Alternatively, the aforementioned tack value would obviously be present once the layer of Yano is provided. 

Based on the above, Yano anticipates or strongly suggests the claimed invention. 






Response to Arguments

Applicant's arguments filed on December 30, 2020 have been fully considered but they are not persuasive.
With respect to the 35 USC102 (a)(1)/103 rejection of claims 1-5 over Yano et al. (US 2007/0054469 A1), applicant argues that the PSA tape of the claimed invention satisfying the formula as recited in claim 1 offers advantages over the prior art such as the claimed PSA tape is able to both conform to an uneven bump surface (a bump-filling property) of a semiconductor wafer, and is less likely to leave adhesive residue on the semiconductor (adhesive residue property) after the PSA tape is removed.   Applicant argues that Yano attempts to solve different problem (curl arising from thermal stress during back grinding) and thus teachings of Yano are not relevant to the claimed formula.  Pages 5-6 of the amendment.

In response, the examiner respectfully submits that as set forth in the current and in the previous OAs, the PSA tape of Yano is identical or substantially identical to the PSA tape of the claimed invention. Accordingly, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  MPEP 2145 (II).  Furthermore, the examiner submits that the PSA sheet (tape) of Yano can be peeled off from a surface of the wafer without leaving residue (low contamination) on the surface of the wafer (0085).  Moreover, the PSA sheet of 

Applicant argues that the examiner has provided bare statement regarding why the PSA sheet of Yano would inherently or obviously satisfy the claimed formula.  Page 6 of the amendment. 

The examiner respectfully disagrees. It is submitted that on page 4, first full paragraph of the previous OA (e.g. see “…the intermediate layer of Yano is formed of acrylic based polymer…), the examiner has provided his detailed reasoning of why the PSA sheet of Yano would inherently or obviously satisfy the claimed formula.  Accordingly, applicant’s argument is not found persuasive. 

Applicant points to Table 1 of the specification to show properties of seven PSA tapes in which the PSA layers and the intermediate layers are of similar composition and thickness. Applicant argues that of the seven PSA tapes, only those in which the values of A-D (of claimed formula) are appropriately adjusted to satisfy the claimed formula provide the desired residue property and bump-filling property (Examples 1 and 2).  According to applicant, Comparative Examples 1 and 3-5 have compositions and thickness consistent with those disclosed by Yano but do not exhibit the desired properties exhibited in Examples 11 and 2.  Pages 6-7 of the amendment. 

. 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
January 13, 2021